DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/20/2020 and 07/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chavan et al. (Pub. No.: US 2020/0077891).
(paragraph [0035], Fig. 1, continuous analyte monitoring system with wireless communication, see paragraph [0037]), the method comprising:
receiving from a user, on a first display device (Fig. 1, display device 105a), an input indicative of a request to pair a second display device (Fig. 1, wearables 105d) to the analyte sensor (Fig. 1, analyte sensor 100) system (paragraph [0095], Fig. 1, establish the connection with the second device following termination of the connection with the display device 105a); 
transmitting a first signal to the analyte sensory system indicating that the second display device has requested pairing (paragraph [0102], Fig. 1, the display device 105a may disconnect the transceiver 101, which may cause the transceiver 101 to begin advertising and allow the wearable 105d find the transceiver 101 to connect); 
receiving a second signal from the second display device indicating the user has initiated a pairing process between the second display device and the analyte sensor system (paragraph [0102], Fig. 1, when display device 105a detects a connection with the wearable 105d in the vicinity, the display device 105a may disconnect from the transceiver 101 and allow the wearable 105d to connect); and
responsive to receiving the second signal from the second display device, transmitting a transmitter ID corresponding to the analyte sensor system to the second display device (paragraph [0096], transition between connections with the identified two or more devices by conveying one or more advertising packets, see paragraph [0097]).
Consider claim 2, Chavan discloses wherein the first display device comprises a smartphone (paragraph [0036], Fig. 1, display device 105a may be a smartphone), and the (paragraph [0035], second device may be a wearable 105d and paragraph [0036], Fig. 1, wearable 105d may be a smart watch).

Consider claim 3, Chavan discloses wherein the second display device is configured to utilize the transmitter ID to pair with the analyte sensor system (paragraph [0097], Fig. 1, establish the connection with the second device of the two or more devices 105 by conveying one or more advertising packets and waiting for the second device to connect to the transceiver 101).
Consider claim 4, Chavan discloses a first display device (Fig. 1, display device 105a), comprising: 
an input interface configured to receive from a user an input indicative of a request to pair a second display device (Fig. 1, wearables 105d) to an analyte sensor (Fig. 1, analyte sensor 100) system (paragraph [0095], Fig. 1, establish the connection with the second device following termination of the connection with the display device 105a); 
a transceiver radio (Fig. 1, transceiver 101) configured to transmit a first signal to the analyte sensory system indicating that the second display device has requested pairing (paragraph [0102], Fig. 1, the display device 105a may disconnect the transceiver 101, which may cause the transceiver 101 to begin advertising and allow the wearable 105d find the transceiver 101 to connect); 
one or more processors configured to: receive a second signal from the second display device indicating the user has initiated a pairing process between the second display device and the analyte sensor system (paragraph [0102], Fig. 1, when display device 105a detects a connection with the wearable 105d in the vicinity, the display device 105a may disconnect from the transceiver 101 and allow the wearable 105d to connect); and 
responsive to receiving the second signal from the second display device, cause the transceiver radio to transmit a transmitter ID corresponding to the analyte sensor system to the second display device (paragraph [0096], transition between connections with the identified two or more devices by conveying one or more advertising packets, see paragraph [0097]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan in view of Mandapaka et al. (Pub. No.: US 2018/0110077).
Consider claim 5, Chavan discloses a method for wireless communication with a continuous analyte sensor system (paragraph [0035], Fig. 1, continuous analyte monitoring system with wireless communication, see paragraph [0037]), the method comprising:
receiving one or more advertisement messages from the analyte sensor system (paragraph [0091], the display device 105a may be configured to scan for advertising packets, receive advertising packets from the transceiver 101, and connect to the transceiver 101) transmitted responsive to a user selection on a first display device (Fig. 1, display device 105a) to pair a second display device (Fig. 1, wearables 105d) with the analyte sensor (Fig. 1, analyte sensor 100) system (Fig. 1, analyte sensor 100) system (paragraph [0095], Fig. 1, establish the connection with the second device following termination of the connection with the display device 105a);
displaying a notification of a pairing process responsive to receiving the one or more advertisement messages (paragraph [0071], displaying notifications);
responsive to receiving an input for initiating the pairing process from the user, transmitting a signal indicating the input has been received from the user to the first display device (paragraph [0102], Fig. 1, the display device 105a may disconnect the transceiver 101, which may cause the transceiver 101 to begin advertising and allow the wearable 105d find the transceiver 101 to connect);
receiving a transmitter ID corresponding to the analyte sensor system from the first display device (paragraph [0096], transition between connections with the identified two or more devices by conveying one or more advertising packets, see paragraph [0097]);
Chavan does not specifically disclose establishing a secure connection with the analyte sensor system utilizing the transmitter ID corresponding to the analyte sensor system.
Mandapaka discloses establishing a secure connection with the analyte sensor system utilizing the transmitter ID corresponding to the analyte sensor system (paragraph [0219], data included in the advertisement messages can be encoded).
Therefore, in order that only a device that has the identification information associated with analyte sensor system can decode the analyte data, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Mandapaka in establishing a secure connection with the analyte sensor system utilizing the transmitter ID corresponding to the analyte sensor system, see teaching found in Mandapaka, paragraph [0219].
(paragraph [0036], Fig. 1, display device 105a may be a smartphone), and the second display device comprises a smartwatch (paragraph [0035], second device may be a wearable 105d and paragraph [0036], Fig. 1, wearable 105d may be a smart watch).
Consider claim 7, the combination of Chavan and Mandapaka discloses wherein the second display device is configured to utilize the transmitter ID to pair with the analyte sensor system (paragraph [0097], Fig. 1, establish the connection with the second device of the two or more devices 105 by conveying one or more advertising packets and waiting for the second device to connect to the transceiver 101).
Consider claim 8, Chavan discloses a display device (Fig. 1, display device 105a), comprising:
a transceiver radio (Fig. 1, transceiver 101) configured to receive one or more advertisement messages from an analyte sensor system transmitted responsive to a selection by a user on another display device to pair the display device with the analyte sensor system (paragraph [0093], measurement information received by the transceiver 101 from the analyte sensor 100);
a display configured to display a notification of a pairing process responsive to the transceiver radio receiving the one or more advertisement messages (paragraph [0071], displaying notifications);
one or more processors configured to: responsive to receiving an input for initiating the pairing process from the user, cause the transceiver radio to transmit a signal indicating the input has been received from the user to the other display device (paragraph [0102], Fig. 1, the display device 105a may disconnect the transceiver 101, which may cause the transceiver 101 to begin advertising and allow the wearable 105d find the transceiver 101 to connect);
receive a transmitter ID corresponding to the analyte sensor system from the first display device (paragraph [0096], transition between connections with the identified two or more devices by conveying one or more advertising packets, see paragraph [0097]); 
Chavan does not specifically disclose establishing a secure connection with the analyte sensor system utilizing the transmitter ID corresponding to the analyte sensor system.
Mandapaka discloses establishing a secure connection with the analyte sensor system utilizing the transmitter ID corresponding to the analyte sensor system (paragraph [0219], data included in the advertisement messages can be encoded).
Therefore, in order that only a device that has the identification information associated with analyte sensor system can decode the analyte data, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Mandapaka in establishing a secure connection with the analyte sensor system utilizing the transmitter ID corresponding to the analyte sensor system, see teaching found in Mandapaka, paragraph [0219].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gerald Johnson/
Primary Examiner, Art Unit 2627